(Por la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
Pob cuanto, la palabra “asesino” dicha falsa, pública y mali-ciosamente, dirigida a otra persona, es calumniosa 'per se a menos *994que de las circunstancias concurrentes resulte que el acusado no la pronunció con el propósito de imputar la comisión de un delito pú-blico, sino como un vituperio o insulto;
Por cuanto, examinadas las circunstancias todas de este caso, resulta que el acusado no tuvo la intención de imputar la comisión del delito de asesinato, ni. pudo inferirse de ellas que el público in-terpretara que tal imputación se hizo;
Por TANTO, vista la sección 1 de la Ley para definir y castigar el delito de calumnia e injuria (slander), Código Penal, ed. 1937, pág. 173, lo resuelto en los casos de Palóu v. Ríos, 23 D.P.R. 363, y Morrissette v. Beatte, (1941, R. I.), 17 A. (2d) 464, y las monografías que aparecen en L.R.A. 1917-D 205, y 37 A.L.R. 883, se revoca la sentencia apelada que dictó la Corte de Distrito de San Juan en 20 de noviembre de 1940, y se absuelve al acusado.